Appeal from an order of the Family Court, Kings County, dated September 29, 1978, which, after fact-finding determinations that appellant had committed acts which, if committed by an adult, would constitute the crime, inter alia, of robbery in the second degree, placed him with the Division for Youth, Title III. Order affirmed, without costs or disbursements. Upon our reading of the record, we find that the appellant did inflict physical injury upon the complainant within the definition of robbery in the second degree (Penal Law, § 160.10, subd 2). Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.